DETAILED ACTION
Status of the Claims
	Claims 30, 32, 37 and 43-44 are cancelled. Claims 28-29, 33-34 and 38-42 are pending in this application. Claims 28-29, 33-34 and 38-42 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/US2017/053982 filed on 9/28/2017, which claims priority from the provisional applications 62401272 and 62405411 filed on 09/29/2016 and 10/07/2016 respectively. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
Objections Withdrawn
The objections over claims 28, 33 and 39 are withdrawn per applicant’s amendment of correcting minor informalities. 
Rejections Withdrawn

The USC 103 rejection over claims 34 and 37-38 under Fedorchak and Zhang is withdrawn per applicant’s amendment of deleting “stem cell paracrine factor” limitation and adding “cardiac” limitation prior to “stem cell-conditioned culture medium or a secretome of a cardiac stem cell” in instant claim 34.
The USC 112d rejection over claims 32, 37 and 43-44 is withdrawn per applicant’s cancellation of all of these claims.  
As these objections and rejections, arguments toward these withdrawn objections and rejections are now moot.  

New Objections 
Claim 33 is objected to because of the following informalities: 
In claim 33, “and further comprising a pharmaceutically acceptable carrier.” needs to say “wherein the stem cell biomimetic microparticle further comprises a pharmaceutically acceptable carrier.” 
Appropriate correction is required.

New Rejections 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 recites the limitation "wherein the at least one stem cell paracrine factor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no recitation of a stem cell paracrine factor in claim 39 which claim 42 is dependent on. For the purposes of compact prosecution, "wherein the at least one stem cell paracrine factor" will be interpreted as “cardiac stem cell-conditioned culture medium or a secretome of a cardiac stem cell” since this is the only reasonable interpretation considering the latest claim set. It is also noted that with this interpretation, claim 42 would fail to further limit the subject matter of the claim upon which it depends since claim 39 specifies cardiac stem cell (same species of stem cell) for both the inner core and the outer membrane component of the instant invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28-29, 33-34 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 20130337066 A1, publication date 03/14/2013, previously cited), Ramin Khanabdali et al (Harnessing the secretome of cardiac stem cells as therapy for ischemic heart disease, Biochemical Pharmacology 113 (2016) 1–11, publication date: 02/21/2016) (Hereinafter Khanabdali), and Qutachi et al (Delivery of definable number of drug or growth factor loaded poly(DL-lactic acid-co-glycolic acid) microparticles within human embryonic stem cell derived aggregates, Journal of Controlled Release 168 (2013) 18–27, previously cited). 
Regarding claims 28-29, Zhang teaches a biomimetic (figure 28, example 1) nanoparticle (interpreted to meet the microparticle limitation) comprising an inner core comprising a non-cellular material and an outer surface comprising a cellular membrane derived from a cell (abstract, claim 1) wherein said cell is a stem cell (claim 3) which is taught be selected from a group comprising a cardiac stem cell (para 9, para 104, para 113). Zhang also teaches that said non-cellular material is a 
Regarding claim 33, Zhang teaches as discussed above. Zhang also teaches the composition to further comprise a pharmaceutically acceptable carrier (para 18, para 20). 
Regarding claim 34, Zhang teaches “combining an inner core comprising a non-cellular material, and an outer surface comprising a cellular membrane derived from a cell (cardiac stem cell)” and then “exerting exogenous energy on the combination to form a nanoparticle comprising said inner core and said outer surface” (claim 11).
Regarding claim 38, Zhang teaches PLGA as discussed above. 
Regarding claim 39, Zhang teaches its invention to be used to treat a disease of the circulatory system (para 32). 
Regarding claims 40-41, Zhang teaches PLGA (biodegradable) as discussed above. 
Regarding claim 42, Zhang teaches an outer surface comprising a cellular membrane derived from a cell (abstract, claim 1) wherein said cell is a stem cell (claim 3) which is taught be selected from a group comprising a cardiac stem cell (para 9, para 104, para 113).
Regarding claims 28, 39 and 42, Zhang doesn’t teach a cardiac stem cell-conditioned culture medium or a secretome of a cardiac stem cell to be embedded in a biocompatible polymer core microparticle. 
Regarding claim 34, Zhang doesn’t teach steps a-c of the instant claim.
Regarding claim 39, Zhang also doesn’t specifically teach “tissue repair”. 
Regarding claims 28, 39 and 42, Qutachi teaches poly(DL-lactic acid-co-glycolic acid) (PLGA, a biocompatible polymer core with single species of polymer) microparticles loaded (embedded) with 
Regarding claims 28, 34, 39 and 42, Khanabdali teaches the therapeutic potential of cardiac stem cells and how the proteins secreted from these cells can be harnessed to promote repair and regeneration of damaged cardiac tissue (abstract). Khanabdali teaches that cardiac stem cell (CSC) secretomes can improve cardiac function even in the absence of cell transplantation (page 9 left column). Khanabdali specifically recites “CSCs in animal models of MI suggests that the beneficial effects were more likely attributable to their paracrine and endocrine activities resulting from release of their secretomes. Supporting this conjecture using conditioned media or isolated exosomes derived from CSCs in animal hearts, others have shown cardioreparative effects which were equivalent to transplanting the cells. Thus, the conditioned media and exosomes of CSCs contain proteins, mRNA and miRNA factors, all capable of regenerating injured heart muscle through several processes” (page 6). Thus, Khanabdali specifically motivates use of CSC conditioned media and/or CSC secretome for heart injury regeneration. 
Regarding claim 34, Qutachi also teaches making PLGA in dichloromethane (polymer solution) and then adding an aqueous solution of VEGF or BMP-2 (note that BMP2 is a factor of cardiac stem cells) to the polymer solution and then producing an emulsion, which is then mixed  with 0.3% PVA (an aqueous solution) to form a W-O-W double emulsion.  Qutachi provides that the double emulsion was left stirring until hardened (provides time where dichloromethane and even water can evaporate (see section 2.1 of Material and Methods).  Qutachi then teaches coating the microparticles formed in 2.1 with HUES-7 cell lysate by suspending microparticles in a mixture of PBS and the lysate (section 2.4). Since Zhang teaches a process for making a nanoparticle comprising combining an inner core comprising a non-cellular material (PLGA) (claim 2), and an outer surface comprising a cellular membrane isolated from a cell (cardiac stem cell) (claim 11, paragraph 9 and paragraph 83) and discloses tissue culture 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Zhang, Qutachi and Khanabdali and arrive at the instant invention. Zhang provides the motivation to incorporate additional active ingredients to its pharmaceutical formulation (discussed above). Zhang also provides the teaching that its invention is to be used to treat diseases of the circulatory system (discussed above). Qutachi teaches that cytokines or drugs of interest to stimulate differentiation are often added directly to the culture medium at fixed concentrations and effects are usually limited (abstract). Qutachi teaches an effective and reliable approach for engineering stem aggregates with definable number of MPs within the 3D cellular structure which provides a powerful tool for controlling and investigating differentiation within 3D cell cultures and has applications to drug delivery, drug discovery, stem cell biology, tissue engineering and regenerative medicine (abstract). Thus, one would be motivated to embed an active ingredient (such as the paracrine factor BMP-2) with PLGA microparticles as an inner core composition by following the Qutachi teachings. Khanabdali provides the teachings of the superiority of the application of cardiac stem cells and their paracrine factors for cardiac repair as opposed to mesenchymal stem cells used in most clinical trials in the past (abstract). Khanabdali further recites “CSCs in general clearly offer better prospects for cardiac repair than other well-known adult stem cells previously used in clinical trials, which were mostly bone marrow-derived cells. CSCs have been shown to engraft better in infarcted mouse myocardium and are more effective than bone marrow-derived MSCs in restoring cardiac function” (page 5 right column) and 

Conclusion
	No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.A./               Examiner, Art Unit 1613          

/MARK V STEVENS/               Primary Examiner, Art Unit 1613